Mitchell, J.
There is nothing in this case but a question of fact, upon which the evidence amply justified the findings. As suggested by the trial judge, the entire controversy was whether one Channel, as agent of defendant, had authority, actual or apparent, to order from plaintiff the printed matter, for the value of which this action was brought. It is suggested that there was no evidence that the item of circulars was for defendant’s business, but we can see no substantial difference between that item and the remainder of the account.
Order affirmed.